DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This is a Non-Final Office Action in response to the Preliminary Amendment filed on the 8th day of September. Currently claims 2-21 are pending. No claims are allowed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must 
In the instant case, claims 2-21 are directed to a system and a method. Thus, each of the claims falls within one of the four statutory categories. However, the claims also fall within the judicial exception of an abstract idea. Although Claims 2, 11, and 17, are directed to different statutory categories, the claims are substantially similar and addressed together below.
Under Step 2A Prong 1, the test is to identify whether the claims are “directed to” a judicial exception. Examiner notes that the claimed invention is directed to an abstract idea in that the instant application is directed to certain methods of organizing human activity specifically legal interactions such as agreements in the form of contracts (see at least 84 Fed. Reg. (4) at 52):
Claim 2:
[A] A method of docketing patent matters in a patent management system, the method comprising:
[B] receiving docketing information to select a matter for docketing, wherein the matter has an associated client; accessing at least one previously docketed docketing activity data for the matter
[C] identifying at least one next most probable docketing activity based on a set of docketing activity probability data, the set of docketing activity probability data including the at least one previously docketed docketing activity data for the matter, a set of docketing activity data of the patent management system, and a set of docketing activity data of an external patent management system

[E] selecting a client customized next most probable docketing activity by applying the customized docketing activity template to the at least one next most probable docketing activity
[F] determining if the client customized next most probable docketing activity is present in the at least one previously docketed docketing activity data for the matter
[G] in response to determining the client customized next most probable docketing activity is present in the at least one previously docketed docketing activity data for the matter, generating an error message
[H] transmitting, to a client interface device, the client customized next most probable docketing activity and the error message; and
[I] updating the set of docketing activity probability data based upon the selection from the at least one next most probable docketing activity.
Claim 11 contains the additional language:
a patent management system comprising: at least one patent database, accessible on a network, and storing data including docketing activity data for at least one matter stored in the database, and a server, operatively connected to the network, wherein the server includes: a processor, a memory, and software operable on the processor
Claim 17 contains the additional language:
at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to implement the method

Alternatively, Examiner notes that claims 2, 11, and 17 recites a computer device assisted method for patent prosecution management which is similar to the themes defined above of processing and managing information dealing to fulfill a legal rubric, such as patent prosecution, and is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims are directed to “certain methods or organizing human activity” such as managing legal interactions. The bold limitations, substantially comprising the body of the claim, recites a standard process for maintaining a patent prosecution docket. Traditionally, legal representation is a method of making one action and a subsequent action being required after a certain amount of time. Lawyers are constantly avoiding malpractice by keeping an up to date docket and 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [21] supports this conclusion in that the “the system and method set forth in this specification are described in relation to a patent management system (such as a patent docketing system)”. Accordingly, the Examiner submits claims 2, 11, and 17, recite an abstract idea based on the same language previously identified in claims 2, 11, and 17, and that the abstract ideas previously identified based on that language remain consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most of the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant 
Example embodiments may be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations of them Example embodiments may be implemented using a computer program product, e g , a computer program tangibly embodied in an information carrier, e g , in a machine-readable medium for execution by, or to control the operation of, data processing apparatus, e g , a programmable processor, a computer, or multiple computers  
A computer program can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, subroutine, or other unit suitable for use in a computing environment A computer program can be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network        
In example embodiments, operations may be performed by one or more programmable processors executing a computer program to perform functions by operating on input data and generating output Method operations can also be performed by, and apparatus of example embodiments may be implemented as, special purpose logic circuitry, e g , an FPGA or an ASIC        
The computing system can include clients and servers A client and server are generally remote from each other and typically interact through a communication network The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other In embodiments deploying a programmable computing system, it will be appreciated that that both hardware and software architectures require consideration Specifically, it will be appreciated that the choice of whether to implement certain functionality in permanently configured hardware (e g , an ASIC), in temporarily configured hardware (e g , a combination of software and a programmable processor), or a combination of permanently and temporarily configured hardware may be a design choice Below are set out hardware (e g , machine) and software architectures that may be deployed, in various example embodiments  

FIG. 9 is a block diagram of machine in the example form of a computer system 900 within which instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed In alternative embodiments, the machine operates as a standalone device or may be connected (e g , networked) to other machines In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or 

(App. Spec. ¶ 88-92). The statement that the computer system may include “The machine may be a personal computer (PC), a tablet PC, a set-top block (STB), a PDA, a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing instructions (sequential or otherwise) that specify actions to be taken by that machine Further, while only a single machine is illustrated, the term "machine" shall also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein” implies that the previously listed components are also “well-known.” Accordingly, the claimed “computer system” read in light of the specification includes any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “template database” and “client interface” (e.g., processor, communication interfaces, user interfaces, memory, storage). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. In other words, the computing elements are only involved at a general, high level, and do not have the particular role within any of the functions themselves. 
Similarly, reciting the abstract idea as software functions used to program a generic computer is not significant or meaningful: generic computers are programmed with software to perform various functions every day. A programmed generic computer is not a particular machine and by itself does not amount to an inventive concept because, as discussed in MPEP 2106.05(a), adding the words “apply it” (or an equivalent) with the judicial exception, or more Alice, 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)), is not enough to integrate the exception into a practical application. Further, it is not relevant that a human may perform a task differently from a computer. It is necessarily true that a human might apply an abstract idea in a different manner from a computer. What matters is the application. “Stating an abstract idea while adding the words ‘apply it with a computer’” will not render an abstract idea non-abstract. Tranxition v. Lenovo, Nos. 2015-1907, -1941, -1958 (Fed. Cir. Nov. 16, 2016), slip op. at 7-8.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 2, 11, and 17, is the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computing system/platform. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract idea, considered individually and in combination as discussed above, the Examiner respectfully submits that the claims 2, 11, and 17, do not contain any additional elements that individually or as an ordered combination amount to an inventive concept and the claims are ineligible.
With respect to the dependent claims, they have been considered and are not found to be reciting anything that amounts to being significantly more than the abstract idea. Claims 3-10, 12-16, and 18-21 are directed to further embellishments of the abstract idea of managing legal 
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the rejection of the claims under 35 U.S.C. § 101 as being directed to non-statutory subject matter should be maintained. See 84 Fed. Reg. 4 (pages 50-57).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689